In re B.W. Cooper Resident Management Corporation; Canal Indemnity Company; Guste Resident Management Corporation; Housing Authority of New Orleans, et al.; Jefferson Insurance Company of New York; Odyssey Re, i/k/a Sphere Drake Insurance Company Ltd.; Penn-America Insurance Company; Scottsdale Insurance Company; — Defendants); Applying For Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. H, No. 2001-20605; to the Court of Appeal, Fourth Circuit, No. 2012-CA-0808.
Denied.